Title: To John Adams from United States House of Representatives, 26 November 1800
From: United States House of Representatives
To: Adams, John


				
					Sir: 
					November 26, 1800.
				
				The House of Representatives have received with great respect the communication which you have been pleased to make to the two Houses of Congress at the commencement of the present session.

The final establishment of the seat of National Government, which has now taken place, within the District of Columbia is an event of no small importance in the political transactions of our country, and we cordially unite our wishes with yours that this Territory may be the residence of happiness and virtue.

Nor can we on this occasion omit to express a hope that the spirit which animated the great founder of this city may descend to future generations, and that the wisdom, magnanimity, and steadiness which marked the events of his public life may be imitated in all succeeding ages.

A consideration of those powers which have been vested in Congress over the District of Columbia will not escape our attention, nor shall we forget that in exercising these powers a regard must be had to those events which will necessarily attend the capital of America.

The cheerfulness and regularity with which the officers and soldiers of the temporary army have returned to the condition of private citizens is a testimony clear and conclusive of the purity of those motives which induced them to engage in the public service, and will remain a proof on all future occasions that an army of soldiers drawn from the citizens of our country deserve our confidence and respect.

No subject can be more important than that of the judiciary, which you have again recommended to our consideration, and it shall receive our early and deliberate attention.

The Constitution of the United States having confided the management of our foreign negotiations to the control of the Executive power, we cheerfully submit to its decisions on this important subject; and in respect to the negotiations now pending with France, we sincerely hope that the final result may prove as fortunate to our country as the most ardent mind can wish.

So long as a predatory war is carried on against our commerce we should sacrifice the interests and disappoint the expectations of our constituents should we for a moment relax that system of maritime defense which has resulted in such beneficial effects. At this period it is confidently believed that few persons can be found within the United States who do not admit that a navy, well organized, must constitute the natural and efficient defense of this country against all foreign hostility.

The progress which has been made in the manufacture of arms leaves no doubt that the public patronage has already placed this country beyond all necessary dependence on foreign markets for an article so indispensable for defense, and gives us assurances that, under the encouragement which Government will continue to extend to this important object, we shall soon rival foreign countries not only in the number but in the quality of arms completed from our own manufactories.

Few events could have been more pleasing to our constituents than that great and rapid increase of revenue which has arisen from permanent taxes. Whilst this event explains the great and increasing resources of our country, it carries along with it a proof which can not be resisted that those measures of maritime defense which were calculated to meet our enemy upon the ocean, and which have produced such extensive protection to our commerce, were founded in wisdom and policy. The mind must, in our opinion, be insensible to the plainest truths which can not discern the elevated ground on which this policy has placed our country. That national spirit which alone could vindicate our common rights has been roused, and those latent energies which had not been fully known were unfolded and brought into view, and our fellow-citizens were prepared to meet every event which national honor or national security could render necessary. Nor have its effects been much less important in other respects.

Whilst many of the nations of the earth have been impoverished and depopulated by internal commotions and national contests, our internal peace has not been materially impaired; our commerce has extended, under the protection of our infant Navy, to every part of the globe; wealth has flowed without intermission into our seaports, and the labors of the husbandman have been rewarded by a ready market for the productions of the soil.
Be assured, sir, that the various and important subjects recommended to our consideration shall receive our early and deliberate attention; and, confident of your cooperation in every measure which may be calculated to promote the general interest, we shall endeavor on our part to testify by our industry and dispatch the zeal and sincerity with which we regard the public good


				
					
				
				
			